                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

 SANFORD GREEN, JR. and                                                     CIVIL ACTION
 LATASHA GREEN

 VERSUS                                                                     NO. 19-1755

 GREAT WEST CASUALTY COMPANY,                                               SECTION A(3)
 ET AL.


                                    ORDER AND REASONS

       Before the Court is a Motion to Remand (Rec. Doc. 6) filed by Plaintiffs Sanford Green

and Latasha Green (hereinafter collectively referred to as “Plaintiffs”). Great West Casualty

Company, Optimum Transport Services, LLC, and Charles Jerry Williams (hereinafter

collectively referred to as “Defendants”) oppose the motion. The Motion, set for submission on

April 17, 2019, is before the Court on the briefs without oral argument. Having considered the

motion and memoranda of counsel, the record, and the applicable law, the Court finds that

Plaintiffs’ Motion to Remand (Rec. Doc. 7) is DENIED for the reasons set forth below.

I.     Background

       On January 12, 2018, while operating a motor vehicle, Sanford Green was struck by

another vehicle operated by Charles Williams. (Rec. Doc. 1-1 Petition, ¶ 4). Plaintiffs filed a suit

for damages in the Louisiana Twenty-Fourth Judicial District Court on January 11, 2019.

February 26, 2019, Defendants filed a Notice of Removal in this Court alleging jurisdiction

pursuant to 28 U.S.C. § 1332, complete diversity of citizenship. (Rec. Doc. 1, ¶ 8). Plaintiffs now

request this Court to remand the matter to state court.

II.    Legal Standard

       The removing defendant bears the burden of demonstrating that federal jurisdiction exists

and therefore that removal was proper. Jernigan v. Ashland Oil, Inc., 989 F.2d 812, 815 (5th Cir.
                                               1 of 3
1993), cert. denied, 510 U.S. 868, 114 S.Ct. 192, 126 L.Ed.2d 150 (1993). In assessing whether

removal is appropriate, the court is guided by the principle, grounded in notions of comity and

that recognition that federal courts are courts of limited jurisdiction, that removal statutes should

be strictly construed. See, e.g., Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723

(5th Cir. 2002). Doubts regarding whether federal jurisdiction is proper should be resolved

against federal jurisdiction. Acuna v. Brown & Root, 200 F.3d 335, 339 (5th Cir. 2000).

III.    Discussion

        Plaintiffs move to remand the case to the Twenty-Fourth Judicial District Court on the

rationale that (1) Defendants’ notice of removal was untimely, and (2) Defendants availed

themselves of the state court’s legal process. (Rec. Doc. 6). Plaintiffs argue that on February 4,

2019, all Defendants were served establishing March 6, 2019, as the deadline for filing a Notice

of Removal. (Rec. Doc. 6-1, p. 3). As the Notice of Removal was not filed in state court until

March 11, 2019, Plaintiffs state that Defendants were untimely by five days. (Id.). Plaintiffs cite

to Defendants’ Dilatory Exception of Vagueness, Motion to Strike and Answer to the Petition for

Damages and Person Injuries filed in response to the state court proceeding to also assert that

Defendants intended to remain in state court. (Id.). Defendants counter that the Petition for

Removal filed in this Court on February 26, 2019 rendered removal timely. (Rec. Doc. 7, p. 2).

Defendants also respond asserting that Defendants were required to file the pleadings in state

court so as not to constitute waiver. (Id.).

        The Court finds that removal was timely. A defendant intending to remove a civil action

from state court shall file in the district court of the United States a notice of removal. 28 U.S.C.

§ 1446. This notice of removal shall be filed within thirty (30) days after the defendant receives a

copy of the initial state court pleading. Id. Here, the parties do not dispute that the deadline for



                                                2 of 3
filing the notice of removal was March 6, 2019. On February 26, 2019, Defendants filed the

Notice of Removal (Rec. Doc. 1). As the notice of removal was filed in this Court prior to March

6, 2019, removal was timely.

       The Court also finds that Defendants did not waive their right to removal. The Fifth

Circuit has held that a defendant may waive its right to removal “by proceeding to defend the

action in state court or otherwise invoking the processes of that court.” Brown v. Demco, Inc.,

792 F.2d 478,481 (5th Cir. 1986). However, a waiver of the right to remove must also be clear

and unequivocal. Tedford v. Warner-Lambert Co., 327 F.3d 423, 428 (5th Cir. 2003). A party

has not waived its right to removal even though it has participated in state proceedings, so long

as the party has not sought an adjudication on the merits. Id. Consistent with this holding, the

Eastern District repeatedly has held that an answer is not sufficient to constitute as waiver. See

Biggers v. State Farm Mut. Auto. Ins. Co., No. 92-2004, 1992 WL 266166, at *2 (E.D. La.

1992); Demourelle v. Bond, No. 99-0558, 1999 WL 203269, at *1 (E.D. La. 1999); Gallo v.

Elmotores, Inc., No. 98-1986, 1998 WL 661485, at *1 (E.D. La. 1998). Therefore, the Court

holds that Defendants’ answer in the state court proceeding does not constitute as an intentional

waiver of removal.

IV.    Conclusion

       Accordingly;

       IT IS ORDERED that the Motion to Remand (Rec. Doc. 6) is DENIED.

       New Orleans, Louisiana, this 22nd day of April, 2019



                                                         __________________________________
                                                                JUDGE JAY C. ZAINEY
                                                          UNITED STATES DISTRICT JUDGE



                                               3 of 3
